DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 7, 2022.  Claims 1-17 are currently pending.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a position detection method for a scale as claimed, the position detection method comprising: obtaining, by a processor and at the same position of the scale, a first phase value of a first signal that repetitively changes by a first cycle number per predetermined displacement of the scale, a second phase value of a second signal that repetitively changes by a second cycle number larger than the first cycle number per the predetermined displacement of the scale, and a third phase value of a third signal that repetitively changes by a third cycle number larger than the second cycle number per the predetermined displacement of the scale; more specifically in combination with selecting, by the processor, one cycle corresponding to the first phase value from cycles of the second cycle number in the second signal; selecting, by the processor and from cycles of the third cycle number in the third signal, one cycle corresponding to the second phase value and the cycle selected from the cycles of the second cycle number; obtaining, by the processor, a fourth phase value of the third signal corresponding to the second phase value of the cycle selected from the cycles of the second cycle number; and obtaining, by the processor, a position of the scale by using the third phase value and the fourth phase value.
Claims 2-11 and 17 are allowed because of their dependency on claim 1.
In regards to claim 12, the prior art of record individually or in combination fails to teach a position detection apparatus as claimed comprising: a processor; a scale; and a detection portion configured to output a signal corresponding to a position of the scale to the processor, wherein the processor obtains, at the same position of the scale, a first phase value of a first signal that repetitively changes by a first cycle number per predetermined displacement of the scale, a second phase value of a second signal that repetitively changes by a second cycle number larger than the first cycle number per the predetermined displacement of the scale, and a third phase value of a third signal that repetitively changes by a third cycle number larger than the second cycle number per the predetermined displacement of the scale, more specifically in combination with selects, from cycles of the second cycle number in the second signal, one cycle corresponding to the first phase value, and, from cycles of the third cycle number in the third signal, one cycle corresponding to the second phase value and the cycle selected from the cycles of the second cycle number, obtains a fourth phase value of the third signal corresponding to the second phase value of the cycle selected from the cycles of the second cycle number, and obtains the position of the scale on a basis of the third phase value and the fourth phase value.
Claims 13-16 are allowed because of their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed January 7, 2022, with respect to the title and the abstract have been fully considered and are persuasive.  The objection of the title and abstract has been withdrawn. Claims 1-17 remain allowable for same reasons stated in Office Action dated November 15, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878